ACCEPTED
                                                                             03-16-00272-CR
                                                                                   13928022
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      11/22/2016 12:07:23 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                      NO. 03-16-00272-CR

                                                             FILED IN
                                                      3rd COURT OF APPEALS
                                                          AUSTIN, TEXAS
                 IN THE COURT OF APPEALS             11/22/2016 12:07:23 PM
                       FOR THE                          JEFFREY D. KYLE
                                                              Clerk
           THIRD SUPREME JUDICIAL DISTRICT
                   AT AUSTIN, TEXAS



                       Jaime Alejos Yanez,
                           Appellant

                               vs.

                    THE STATE OF TEXAS,
                          Appellee


          Appeal from the 33rd Judicial District Court
                      Cause No. 35606B
                    Burnet County, Texas
         The Honorable J. Allan Garrett, Judge Presiding


   APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME


                                     Eddie G. Shell
                                     State Bar No. 18191650
                                     6000 N US Hwy 281
                                     Marble Falls, Texas 78654
                                     (830) 798-1690
                                     Fax: (830) 798-0328

                                     ATTORNEY FOR APPELLANT

ORAL ARGUMENT IS NOT REQUESTED
      APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF

       Appellant, Jaime Alejos Yanez, files this, his “Second Motion for Extension

of Time to File Brief,” and in support thereof shows as follows.

                                          I.

1.     Appellant's Motion is brought pursuant to TEX.R.APP.P 10.5(b).

2.     Appellant has once requested previously an extension of time within which

to file his brief.

3.     Appellant's brief is due on November 23, 2016.

4.     Appellant's attorney had a very busy trial schedule in October and into

November 2016.

5.     In order to address the issues raised in the present appeal thoroughly,

Appellant's attorney will require more time to complete his brief. Appellant’s

attorney will require until January 23, 2016 to complete his brief.

6.     Accordingly, Appellants request that this Court allow him until January 23,

2016 to file his brief.
                                      Respectfully submitted,

                                      /s/ Eddie G. Shell

                                      Eddie G. Shell
                                      State Bar No. 18191650
                                      6000 N US Hwy 281
                                      Marble Falls, Texas 78654
                                      (830) 798-1690
                                      Fax: (830) 798-0328

                          CERTIFICATE OF SERVICE
      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,
the undersigned attorney certifies that a true and correct copy of the foregoing
Motion was served Mr. Gary Bunyard of the 33rd and 424th District Attorney’s
Office via electronic service through efile.txcourts.gov on this 22nd day of
November, 2016 .

                                      /s/ Eddie G. Shell
                                      Eddie G. Shell

                      CERTIFICATE OF CONFERENCE
       In compliance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, the undersigned attorney certifies he conferred with the 33rd and 424th
District Attorney’s Office via email communication concerning this motion.

                                      /s/ Eddie G. Shell
                                      Eddie G. Shell

                     CERTIFICATE OF COMPLIANCE
      Pursuant to TEX. R. APP. PROC. 9.4(i)(3), I hereby certify this brief contains
125 words. This is a computer-generated document created in Microsoft word,
using 14-point typeface. In making this this certificate, I rely on the word county
provided by the software use to prepare the document.

                                      /s/ Eddie G. Shell
                                      Eddie G. Shell